


Exhibit 10.47

 

EXECUTION DRAFT

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Double asterisks denote omissions.

 

EXCLUSIVE LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This Exclusive License, Development and Commercialization Agreement (this
“Agreement”) is made effective as of December 5, 2012 (the “Effective Date”) by
and between Pacira Pharmaceuticals, Inc., a California corporation with a
principal place of business at 5 Sylvan Way, Parsippany, New Jersey U.S. 07054
(“Pacira”) and Aratana Therapeutics, Inc., a Delaware corporation with a place
of business at 1901 Olathe Blvd, Kansas City, Kansas 66103 (“Aratana”).  Pacira
and Aratana are each hereafter referred to individually as a “Party” and
together as the “Parties.”

 

WHEREAS, Pacira owns the global rights to develop and commercialize the Licensed
Product (as hereinafter defined);

 

WHEREAS, Aratana has significant expertise in developing and commercializing
pharmaceutical products in the Field (as hereinafter defined); and

 

WHEREAS, Aratana wishes to acquire and Pacira wishes to grant to Aratana an
exclusive license to Develop (as herein after defined), market, sell and
distribute the Licensed Product in the Field subject to the terms and conditions
of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows.

 

1.                             DEFINITIONS

 

1.1                          “Affiliate” shall mean with respect to any entity,
any other entity that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity.  For purposes of this Section 1.1, “control” means ownership,
directly or indirectly through one or more Affiliates, of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or fifty percent (50%) or more of the equity
interests in the case of any other type of legal entity, status as a general
partner in any partnership, or any other arrangement whereby a Party controls or
has the right to control the Board of Directors or equivalent governing body of
a corporation or other entity.

 

1.2                          “Additional Supply Agreement” shall have the
meaning set forth in Section 2.3.2.

 

1.3                          “Administrative NADA” is a new animal drug
application that is submitted after all of the technical sections that fulfill
the requirements for the approval of the new animal drug application under 21
CFR 514.1 have been reviewed by CVM and CVM has issued a technical section
complete letter for each of those technical sections.

 

--------------------------------------------------------------------------------


 

1.4                          “Adverse Event” shall mean any unexpected, unusual,
or untoward medical occurrence during the Development or Commercialization of
the Licensed Product whether or not considered related to the Licensed Product,
including, without limitation, any undesirable sign (including abnormal
laboratory findings of clinical concern), symptom or disease temporally
associated with the use of such Licensed Product.

 

1.5                          “Alternative Vial Size” shall have the meaning set
forth in Section 2.3.2.

 

1.6                          “Aratana Indemnitees” shall have the meaning set
forth in Section 9.1.2.

 

1.7                          “Chairperson” shall have the meaning set forth in
Section 3.1.1.

 

1.8                          “Client-owned Animal Subject” shall mean any animal
(pet) owned by a Third Party (and not a laboratory or test animal purchased by
or on behalf of Aratana for experimental purposes).

 

1.9                          “Clinical Data” shall have the meaning set forth in
Section 3.2(a).

 

1.10                   “Commercialize” or “Commercialization” shall mean any and
all activities, excluding Development or manufacturing, necessary or desirable
to realize and maximize commercial sales of the Licensed Product in accordance
with applicable law, including distributing, importing, transporting, customs
clearance, export, warehousing, packing, handling and delivering to customers,
as well as offering for sale and sales, marketing, promoting and reimbursement
related activities, including booking sales.  When used as a verb
“Commercialize” means to engage in Commercialization.

 

1.11                   “Commercially Reasonable Efforts” shall mean the use of
commercially reasonable efforts and the dedication of commercially reasonable
resources.  With respect to the Licensed Product, Commercially Reasonable
Efforts means efforts and diligence in, as applicable, Development or
Commercialization of Licensed Product that is in accordance with the efforts and
resources a reasonably comparable animal health company (in the case of Aratana)
or specialty pharmaceutical company (in the case of Pacira) would use for a
product owned by it and to which it has exclusive rights which is of similar
market potential and at a similar stage of its product life as the Licensed
Product, taking into account the establishment of the Licensed Product in the
marketplace, the proprietary position of the Licensed Product, the regulatory
and reimbursement structure involved and the profitability of the Licensed
Product.  Commercially Reasonable Efforts shall be determined on a jurisdiction
by jurisdiction basis within the Territory for the Licensed Product.

 

1.12                   “Confidential Information” shall mean with respect to a
Party (the “Receiving Party”), all information which is disclosed by the other
Party (the “Disclosing Party”) to the Receiving Party hereunder or to any of its
employees, consultants, Affiliates, licensee or Sublicensees, except to the
extent that the Receiving Party can demonstrate by written record or other
suitable physical evidence that such information, (a) as of the date of
disclosure is demonstrably known to the Receiving Party or its Affiliates other
than by virtue of a prior confidential disclosure to such Party or its
Affiliates; (b) as of the date of disclosure is in, or subsequently enters, the
public domain, through no fault or omission of the Receiving Party; (c) is
obtained from a Third Party having a lawful right to make such disclosure free
from any

 

2

--------------------------------------------------------------------------------


 

obligation of confidentiality to the Disclosing Party; or (d) is independently
developed by or for the Receiving Party without reference to or reliance upon
any Confidential Information of the Disclosing Party.  Confidential Information
shall include all information disclosed to or accessible by Aratana or Pacira,
as the case may be, relating to the subject matter of this Agreement prior to
the Effective Date.

 

1.13                   “Control” or “Controlled” shall mean with respect to
Pacira the possession by ownership or contract by Pacira, as the result of its
pending or issued intellectual property rights, of the right to exclude Third
Parties from Developing and commercializing a given compound, product, or
process.

 

1.14                   “CVM” shall mean the Center for Veterinary Medicine (and
any successor authority) of the FDA.

 

1.15                   “Delivery” means Pacira making available at the loading
docks of the manufacturing facilities the bulk vials of the Licensed Product for
collection by Aratana or its nominated carrier.

 

1.16                   “Development” and “Develop” shall mean all activities
relating to research and development in connection with seeking, obtaining
and/or maintaining any Regulatory Approval of the Licensed Product throughout
the Territory in the Field, including all development activities, all animal
clinical studies and all other activities relating to seeking, obtaining and/or
maintaining any Regulatory Approvals from any Regulatory Authority, but
excluding any manufacturing activities.

 

1.17                   “Development Plan” shall have the meaning set forth in
Section 3.1.

 

1.18                   “Drug Approval Application” shall mean any application
for Regulatory Approval including, without limitation, (a) any application filed
with the FDA and (b) any equivalent application filed with any Foreign
Regulatory Authority for Regulatory Approval required prior to any sale or use
or any Commercialization of a Licensed Product in any country or jurisdiction in
the Territory.

 

1.19                   “European Union” shall mean the member states of the
European Union, as may exist from time to time, which as of the date hereof
include Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania,
Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia,
Spain, Sweden and United Kingdom, and all other countries which accede to the
European Union during the Term.

 

1.20                   “EXPAREL®” shall mean Bupivacaine Liposome Injectable
Suspension — NDA #022496.

 

1.21                   “Ex-U.S.” shall mean any jurisdiction in the Territory
residing outside the United States of America.

 

1.22                   “Ex-U.S. Development Costs” shall have the meaning set
forth in Section 5.4.1.

 

3

--------------------------------------------------------------------------------


 

1.23                   “Ex-U.S. Sublicense” shall have the meaning set forth in
Section 2.2.1.

 

1.24                   “Ex-U.S. Sublicensee” shall have the meaning set forth in
Section 2.2.1.

 

1.25                   “FDA” shall mean the U.S. Food and Drug Administration
and any successor agency or authority thereto.

 

1.26                   “First Commercial Sale” shall mean with respect to the
Licensed Product, on a jurisdiction-by-jurisdiction basis in the Territory, the
date when Aratana or any Affiliate or any Sublicensee first sells or otherwise
commercially disposes of such Licensed Product for use or consumption in the
Field after receipt of the relevant Regulatory Approval in such jurisdiction.

 

1.27                   “Field” shall mean all prophylactic or therapeutic uses
of the Licensed Product for veterinary use.  For the avoidance of doubt, the
Field shall not include use of the Licensed Product in humans.

 

1.28                   “Foreign Regulatory Authorities” shall mean any
applicable supranational, national, federal, provincial, state or local
regulatory agency, department, bureau or other Governmental Authority of any
country or jurisdiction in the Territory (other than the United States of
America), having responsibility in such country or jurisdiction for any
Regulatory Approvals of any kind in such country or jurisdiction, and any
successor agency or authority thereto.

 

1.29                   “Generic Intrusion” shall mean, on a
jurisdiction-by-jurisdiction basis, the launch in such jurisdiction in the
Territory in the Field of an extended release injectible bupivacaine referencing
any Drug Approval Application which is deemed bioequivalent or directly
substitutable to the Licensed Product by a Regulatory Authority in the
respective jurisdiction of the Territory.

 

1.30                   “Governmental Authority” shall mean any governmental or
quasi-governmental department, commission, board, bureau, agency, court or other
instrumentality of any country or jurisdiction in the Territory or any political
subdivision thereof.

 

1.31                   “Initial Supply Agreement” shall have the meaning set
forth in Section 2.3.2.

 

1.32                   “JCCC” shall have the meaning set forth in Section 3.1.

 

1.33                   “Know-How” shall mean all information, data, knowledge,
discoveries and trade secrets whether or not reduced to writing pertinent to the
Licensed Product or to the manufacture, use or sale of the Licensed Product now
or hereafter Controlled by Pacira.

 

1.34                   “Law” shall mean all laws, treaties, statutes,
ordinances, judgments, decrees, rules, codes, injunctions, writs, regulations,
binding arbitration rulings, orders, and judicial or administrative
interpretations or promulgations of any Governmental Authority having
jurisdiction over the transactions contemplated hereunder.

 

4

--------------------------------------------------------------------------------


 

1.35                   “Licensed Patent Rights” shall mean any patents and
patent applications, having claims directed to or providing exclusivity to the
Licensed Product, or to the acquisition, manufacture, use, method of use,
performance, sale, offer for sale, importation or other disposition of the
Licensed Product that is owned or Controlled by Pacira, including but not
limited to those patents and patent applications described in Schedule 1.35
attached hereto, and any divisional, continuation, continuation-in-part,
reissue, reexamination, confirmation, revalidation, registration, patent of
addition, renewal, extension, substitute or foreign counterparts thereof, or any
patent issuing therefrom or any supplementary protection certificates related
thereto.

 

1.36                   “Licensed Product” shall mean DepoBupivacaine™ Extended
Release Liposome Injection for use in the Field.

 

1.37                   “Licensed Product Infringement Claim” shall mean a claim
or action alleging infringement of any claim of any patent or other proprietary
right of a Third Party in the Territory by the manufacture, use or sale of the
Licensed Product by Aratana, its Affiliates, or Sublicensees but which claim or
action does not also allege any infringement of such claim of any patent or
other proprietary right of a Third Party by the manufacture, use or sale of
EXPAREL® in the human field.

 

1.38                   “Minimum Annual Revenue” shall have the meaning set forth
in Section 10.2.5.

 

1.39                   “Net Sales” shall mean the total gross sales of all
Licensed Product invoiced and actually collected by Aratana, its Affiliates or
any Sublicensees (or a further sublicensee of a Sublicensee) to Third Parties
throughout the Territory, less the following amounts actually deducted or
allowed during the applicable reference period (regardless of the period in
which such related sales were made):

 

(a)                         transport, freight and insurance costs;

 

(b)                         sales and excise taxes and duties;

 

(c)                          normal and customary trade, quantity and cash
discounts and rebates;

 

(d)                         refunds and chargebacks;

 

(e)                          actual rebates and credits or allowances allowed to
customers in respect thereof; and

 

(f)                           amounts repaid or credited for actually returned
or recalled Licensed Product.

 

Notwithstanding anything else contained in this Section 1.39, the supply or
other disposition of Licensed Product at no cost or charge to the recipient
(x) as reasonable quantities of samples consistent with industry practice
(y) for use in non-clinical or clinical studies or (z) for use in any tests or
studies reasonably necessary to comply with any law, regulation or request by
any Regulatory Authority shall not be included in the calculation of Net Sales.

 

5

--------------------------------------------------------------------------------


 

1.40                   “OctoPlus” means OctoPlus Sciences B.V.

 

1.41                   “OctoPlus Agreement” means that certain Non-Exclusive
License Agreement, dated September 9, 2010, between Pacira and OctoPlus, as
amended, supplemented or modified from time to time.

 

1.42                   “Other Jurisdictions” shall have the meaning set forth in
Section 10.2.3.

 

1.43                   “Pacira Indemnitees” shall have the meaning set forth in
Section 9.1.1.

 

1.44                   “Pacira Intellectual Property” shall have the meaning set
forth in Section 2.4.

 

1.45                   “Primary Territory” shall mean the United States, its
territories and possessions, the SP Royalty Territory and the other countries of
the European Union.

 

1.46                   “RDF” shall mean Research Development Foundation.

 

1.47                   “RDF Agreement” shall mean that certain Assignment
Agreement between Pacira (as successor to SkyePharma, Inc.) and RDF dated
February 9, 1994, as amended, supplemented or modified from time to time.

 

1.48                   “Regulatory Approval” shall mean any and all approvals or
authorizations of any kind of any Regulatory Authority necessary required prior
to any commercial marketing, sale or use of the Licensed Product (or any
component thereof) for use in the Field in any country or jurisdiction in the
Territory for a particular indication in the Field.  For clarity, Regulatory
Approval: (i) in the United States shall consist of approval by the FDA of the
Administrative NADA; and (ii) shall not include any approvals, licenses,
registrations or authorizations necessary for the manufacture or supply of the
Licensed Product, or any component thereof, by Pacira to Aratana or its
Affiliates or Sublicensees.

 

1.49                   “Regulatory Authority” shall mean the FDA or any Foreign
Regulatory.

 

1.50                   “Renewal Term” shall have the meaning set forth in
Section 10.1.

 

1.51                   “Royalty Rate” shall have the meaning set forth in
Section 5.3.1.

 

1.52                   “Shared Infringement Claim” shall mean a claim or action
alleging infringement of any claim of any patent or other proprietary right of a
Third Party in the Territory by the manufacture, use or sale of the Licensed
Product by Aratana, its Affiliates, or Sublicensees and which claim or action
also alleges infringement of such claim of any patent or other proprietary right
of a Third Party by the manufacture, use or sale of EXPAREL® in the human field.

 

1.53                   “SkyePharma” shall mean SkyePharma Holding, Inc.

 

6

--------------------------------------------------------------------------------


 

1.54                   “SkyePharma Agreement” shall mean that certain Stock
Purchase Agreement among Pacira (as successor to Blue Acquisition Corp.),
SkyePharma and SkyePharma, Inc. dated January 8, 2007.

 

1.55                   “Sublicensee” shall mean any Affiliate or Third Party to
whom Aratana grants, in accordance with the terms of this Agreement, a
sublicense of some or all of the rights granted to Aratana under this Agreement.

 

1.56                   “Supply Agreement” shall have the meaning set forth in
Section 2.3.

 

1.57                   “SP Royalty” shall mean [**]% of Net Sales payable to
SkyePharma per the SkyePharma Agreement.

 

1.58                   “SP Royalty Territory” shall mean the United
Kingdom, Italy, France, Germany, Spain and Japan.

 

1.59                   “Term” shall have the meaning set forth in Section 10.1.

 

1.60                   “Territory” shall mean worldwide.

 

1.61                   “Third Party” shall mean any person or entity other than
Aratana, Pacira and their respective Affiliates or Sublicensees.

 

1.62                   “Trademark(s)” shall mean (i) EXPAREL® and (ii) any other
trademark or trademarks including logo mark and/or trade dress selected by,
registered or owned by Pacira, its Affiliates or sublicensees in connection with
the promotion and marketing of EXPAREL in the Territory.

 

1.63                   “Upfront Payment Amount” shall have the meaning set forth
in Section 5.1.

 

1.64                   “U.S. Development Costs” shall have the meaning set forth
in Section 5.4.3.

 

1.65                   “U.S. Sublicense” shall have the meaning set forth in
Section 2.2.2.

 

1.66                   “U.S. Sublicensee” shall have the meaning set forth in
Section 2.2.2.

 

In this Agreement, unless the context requires otherwise:

 

(a)                                 the headings are included for convenience
only and shall not affect the construction of this Agreement;

 

(b)                                 words denoting the singular shall include
the plural and vice versa;

 

(c)                                  words denoting one gender shall include
each gender and all genders;

 

(d)                                 the words “include” or “including” shall
mean “include, without limitation” or “including, without limitation,” as the
case may be, and the language following “include” or “including” shall not be
deemed to set forth an exhaustive list; and

 

7

--------------------------------------------------------------------------------


 

(e)                                  any reference to an enactment or statutory
provision is a reference to it as it may have been, or may from time to time be
amended, modified, consolidated or reenacted.

 

The Schedules to this Agreement comprise part of and shall be construed in
accordance with the terms of this Agreement.

 

2.                             GRANT OF RIGHTS

 

2.1                          Grant of License.  Pacira hereby grants to Aratana
an exclusive (even as to Pacira) royalty-bearing license, including the limited
right to grant sublicenses (as provided herein), to the Licensed Patent Rights
and Pacira’s Know-How to Develop, register, use, have used, distribute, have
distributed, sell, offer for sale, have sold, import, have imported and
Commercialize, the Licensed Product in the Territory, solely for any and all
uses within the Field.  The license granted hereunder shall specifically not
include the right of Aratana or any Affiliate or Sublicensee of Aratana to
manufacture the Licensed Product or to utilize the Trademarks in connection with
the Development or Commercialization of the Licensed Product.

 

2.2                          Right to Sublicense.

 

2.2.1                    Sublicenses Outside the United States.  Aratana shall
have the limited right to grant sublicenses under the license set forth in
Section 2.1 to Develop and Commercialize the Licensed Product outside the United
States (an “Ex-U.S. Sublicense”), solely for any and all uses within the Field;
provided, however, that (i) Aratana shall provide Pacira periodic updates of its
ex-US sublicensing activities at each meeting of the JCCC (as hereinafter
defined); (ii) Pacira shall be notified of the proposed grant of an Ex-U.S.
Sublicense to any and all potential Sublicensees outside the United States (an
“Ex-U.S. Sublicensee”), for approval by Pacira which approval shall not be
unreasonably withheld together with a copy of the proposed Ex-U.S. Sublicense,
such approval to be determined within [**] calendar days of receipt of the
notice and copy of the proposed sublicense; (iii) any and all Ex-U.S.
Sublicenses shall be consistent with all the terms and conditions of this
Agreement and shall require the Ex-U.S. Sublicensee to comply fully with the
obligations imposed by this Agreement; and (iv) following execution of such
Ex-U.S. Sublicense, Aratana shall provide Pacira with a copy of each such
Ex-U.S. Sublicense and any supplements, amendments or modifications within [**]
calendar days of execution.  Aratana will be fully responsible under this
Agreement for the actions and omissions of such Ex-U.S. Sublicensees as if such
actions or omissions were its own.  Aratana will not grant an Ex-U.S. Sublicense
other than as permitted in this Section 2.2.1.  Notwithstanding the foregoing,
any Ex-U.S. Sublicense shall not provide the Ex-U.S. Sublicensee with the right
to grant further sublicenses under such Ex-U.S. Sublicense unless such further
sublicense is expressly conditioned upon the prior written consent of Pacira,
which consent may be withheld by Pacira in its absolute discretion.

 

2.2.2                    Sublicenses Within United States.  In the event Aratana
determines to sublicense all or any portion of the rights granted in the United
States in the Field hereunder to an Affiliate or Third Party (a “U.S.
Sublicense”), the Parties will work together to find the appropriate partner. 
Any such U.S. Sublicense, including any supplement, amendment or modification
thereto, will require the written consent of Pacira, which consent will be
considered in the good-faith business judgment of Pacira but may be withheld by
Pacira in its sole discretion.  Any and all U.S. Sublicenses shall be consistent
with all the terms and conditions of

 

8

--------------------------------------------------------------------------------


 

this Agreement and shall require each Sublicensee under a U.S. Sublicense (a
“U.S. Sublicensee”) to comply fully with the obligations imposed by this
Agreement and, following execution of such U.S Sublicense, Aratana shall provide
Pacira with a copy of each such U.S. Sublicense within [**] calendar days of
execution.  Aratana will be fully responsible under this Agreement for the
actions and omissions of each U.S. Sublicensee as if such actions or omissions
were its own.  Aratana will not grant a U.S. Sublicense other than as permitted
in this Section 2.2.2.  Notwithstanding the foregoing, any U.S. Sublicense shall
not provide the U.S. Sublicensee with the right to grant further sublicenses
under such U.S. Sublicense unless such further sublicense is expressly
conditioned upon the prior written consent of Pacira, which consent may be
withheld by Pacira in its absolute discretion.

 

2.3                          Manufacturing.

 

2.3.1                    Exclusive Supplier.  During the Term, Pacira shall be
the exclusive supplier of the Licensed Product to Aratana.  Neither Aratana nor
any Affiliate or Sublicensee shall have the right to make or have made the
Licensed Product in the Territory.

 

2.3.2                    Supply Agreements.  Concurrently herewith, the Parties
are entering into a supply agreement in substantially the form attached hereto
as Exhibit A (the “Initial Supply Agreement”), pursuant to which Pacira is
agreeing to supply unlabeled vials of the Licensed Product to Aratana in the
sizes and at the prices contemplated thereby.  Thereafter, during the Term, in
the event that Pacira manufactures the Licensed Product for its human health
program in any vial size not contemplated by the Initial Supply Agreement (an
“Alternative Vial Size”), or in the event that Aratana requires the Licensed
Product in any Alternative Vial Size and agrees to pay for all reasonable costs
incurred by Pacira in connection with developing the process to manufacture the
Licensed Product in such Alternative Vial Size, the Parties agree that they will
negotiate in good faith to enter into an additional supply agreement (the
“Additional Supply Agreement” and, together with the Initial Supply Agreement,
the “Supply Agreements”) on substantially similar terms as the Initial Supply
Agreement with appropriate, negotiated economic adjustments based on the
differences between the Alternative Vial Size and the vial sizes contemplated by
the Initial Supply Agreement.

 

2.4                          Ownership.  Aratana shall own all right, title and
interest in any Drug Approval Application during the Term and all trade names,
trademarks and trade dress utilized in the Commercialization of the Licensed
Product.  Pacira shall own all right, title and interest in and to the Licensed
Patent Rights, Know How and Trademarks (collectively “Pacira Intellectual
Property”).  To the extent any rights, title or interest in or to any Pacira
Intellectual Property would otherwise vest in Aratana, any of its Affiliates or
any of their respective personnel or contractors, Aratana hereby assigns (and
shall cause Aratana’s Affiliates and the respective personnel and contractors of
Aratana or Aratana’s Affiliates to assign) all such rights, title and interest
to Pacira.

 

3.                             DEVELOPMENT/COMMERCIALIZATION OF LICENSED
PRODUCTS

 

3.1                          Joint Clinical and Commercial Committee.  Within
[**] calendar days after the Effective Date, the Parties shall establish a Joint
Clinical and Commercial Committee (“JCCC”) to direct Development and
Commercialization of the Licensed Product, including but

 

9

--------------------------------------------------------------------------------


 

not limited to the sharing by both parties of information on Development of the
Licensed Product, sublicensing and other business development activities of
Aratana related to the Licensed Product, intellectual property management and
Commercialization, and ensuring any plans for Development or Commercialization
of the Licensed Product will not be adverse to, materially conflict with, or
interfere with any regulatory approval, manufacture, marketing authorization or
marketing efforts for EXPAREL® outside of the Field.  The JCCC will consist of
an equal number of, and not less than [**], representatives of each Party, as
determined by the CEO of each Party.  Any decisions made by the JCCC shall be
unanimous with each Party’s representatives collectively having one vote.  The
JCCC shall have the following powers and duties:

 

·                                          Oversee the Development of the
Licensed Product in the Field, including but not limited to the clinical
development program, which shall be reviewed and subject to the approval of the
JCCC (the “Development Plan”);

 

·                                          Review, coordination and approval of
any scientific publications relating to the Licensed Product;

 

·                                          Review and approval of any
Commercialization plans for the Licensed Product in the Territory;

 

·                                          Review of any sublicensing or
business development activities related to the Licensed Product in the Field;
and

 

·                                          Such other powers and duties as
agreed to by the Parties.

 

3.1.1                    Chairmanship.  One JCCC representative from a Party
shall chair the JCCC (the “Chairperson”) on a rotating annual calendar year
basis, alternating between a representative from Aratana and a representative
from Pacira, with the initial Chairperson to be from [**].  The Chairperson
shall send notices and agendas for all JCCC meetings to all JCCC members and
ensure review and approval of the minutes of each JCCC meeting within [**]
calendar days of adjournment of a JCCC meeting.

 

3.1.2                    Meetings.  The JCCC will meet as needed upon request
from at least one of the Parties to the then-current Chairperson, but not less
than [**].  At each meeting, the Parties shall provide updates on the status of
their respective responsibilities.  Meetings may be held by teleconference,
videoconference or in person, as mutually agreed upon by the Parties.  At each
meeting, a secretary shall by appointed by the Chairperson to record meeting
minutes.  Within [**] calendar days after a meeting, the Chairperson shall
circulate draft minutes to the Parties for review, comment and distribution, in
order to finalize the minutes within [**] calendar days of such meeting.

 

3.1.3                    Dispute Resolution.  If a dispute arises in connection
with the Development Plan, Commercialization of the Licensed Product or any
other issue addressed by the JCCC, the JCCC shall confer immediately and use
commercially reasonable efforts to resolve the dispute or issue within [**]
calendar days of their initial conference.  No such dispute or

 

10

--------------------------------------------------------------------------------

 

issue shall be considered resolved until the JCCC has unanimously agreed to the
resolution; provided, however, that if the JCCC does not reach consensus, within
a [**] calendar day period, the resolution of the dispute or issue shall be made
by the JCCC representatives of Aratana unless such resolution in the opinion of
any member of the JCCC would be reasonably expected to be adverse to, materially
conflict with, or interfere with the regulatory approval, manufacture, marketing
authorization or marketing efforts for EXPAREL® outside of the Field, in which
case such dispute will be handled in accordance with Section 11 of this
Agreement.

 

3.2                          Responsibilities of Pacira.  Under the supervision
of the JCCC, Pacira shall:

 

(a)                        make available to Aratana copies of any and all
documentation in possession of Pacira related to the Licensed Product including
but not limited to research data and reports, regulatory materials and
correspondence (including INDs and NDAs in U.S.), clinical and preclinical data
(including all raw data), chemistry, manufacturing and controls (CMC) data,
relevant to conducting animal clinical studies and obtaining Regulatory Approval
in the Field in the Territory (collectively, the “Clinical Data”) and Aratana
shall have the right to use the Clinical Data solely in connection with, and as
necessary for, the Development and Commercialization of the Licensed Product;

 

(b)                        provide to Aratana without charge (EXW Incoterms 2010
Pacira’s or its designee’s manufacturing facility) such reasonable quantities of
Licensed Product in unlabeled [**] vials (or [**] vials at all such times when
such vials are otherwise being manufactured for commercial sale in Pacira’s
human health program for EXPAREL®) necessary for Aratana to conduct such studies
in the Field in the Territory as necessary to seek Regulatory Approvals in
accordance with the Development Plan;

 

(c)                         supply unlabeled vials (without commercial
packaging) of bulk Licensed Product to Aratana (EXW Incoterms 2010 Pacira’s
manufacturing facility), at the transfer prices and otherwise pursuant to the
terms and conditions set forth in the Supply Agreements; and

 

(d)                        keep the JCCC reasonably informed of any activities
concerning the manufacture of the Licensed Product, including those related to a
Change in Process (as defined in the Supply Agreement).

 

3.3                                 Responsibilities of Aratana.  Under the
supervision of the JCCC, Aratana shall:

 

(a)                        at its sole cost and expense and using Commercially
Reasonable Efforts, be responsible for Development of Licensed Product in the
Territory in accordance with the Development Plan approved by the JCCC;

 

(b)                        use Commercially Reasonable Efforts to conduct or
cause to be conducted such clinical studies necessary to achieve Regulatory
Milestone C described in Section 5.2.1 below;

 

11

--------------------------------------------------------------------------------


 

(c)                         be responsible for the preparation and filing at its
sole cost and expense of any Drug Approval Applications in the Territory,
including an Administrative NADA, which Drug Approval Applications shall be
filed no later than [**] days following receipt of the requisite technical
section complete letters for each of the technical sections that fulfill the
requirements for the approval of the Administrative NADA;

 

(d)                        be responsible for the performance of all activities
and undertakings as may be required by any Regulatory Authorities to obtain
approval of the Drug Approval Applications;

 

(e)                         at its sole cost and expense, be responsible for the
Commercialization of the Licensed Product, including all sales and marketing
activities, in the Field in the Territory;

 

(f)                          following Delivery by Pacira be responsible for the
labeling, packaging and shipping of bulk vials of the Licensed Product for
commercial sale, utilizing such branding, trade names and trade dress selected
by Aratana and approved by the JCCC;

 

(g)                         following receipt of Regulatory Approval, be
responsible at its sole cost and expense for (i) the maintenance and updating of
all Regulatory Approvals as may be required by any Regulatory Authorities,
including any post approval studies required by any Regulatory Authorities and
pharmacovigilance and (ii) any user fees relating to the manufacturing of the
Licensed Product for Aratana that are required by the FDA; and

 

(h)                        such other activities requested by the JCCC.

 

3.4                          Adverse Events.  The Parties agree to provide each
other with Adverse Event information and product complaint information relating
to Licensed Product as compiled and prepared by the Parties in the normal course
of business in connection with the Development, Commercialization or sale of the
Licensed Product, within time frames consistent with reporting obligations under
applicable Law.  All reports, updates, Adverse Events, product complaint and
other information provided by one Party to the other Party under this Agreement
(including under this Section 3.4), shall be considered Confidential Information
of the disclosing Party, subject to the terms of Section 6 hereof it being
understood that the FDA may publish information relating to Adverse Events on
its website.

 

3.5                          Commercialization in the U.S.  In the event that
Aratana proposes to exercise its rights pursuant to Section 2.2.2 to pursue a
U.S. Sublicense or a co-promotion partner for the Commercialization of the
Licensed Product in the U.S., Aratana shall, prior to entering into negotiations
with any Third Party relating to such U.S. Sublicense, co-promotion agreement or
similar arrangement, negotiate in good faith with Pacira for a period of [**]
days regarding shared Commercialization rights between Aratana and Pacira in the
Field in the U.S.; provided, however, that each Party’s decision to accept or
reject such shared Commercialization rights on the terms offered by the other
Party shall be made in its absolute discretion.

 

12

--------------------------------------------------------------------------------


 

4.                             ADDITIONAL OBLIGATIONS OF ARATANA

 

4.1                          Compliance.  Aratana shall be solely responsible
for compliance with all applicable Law in the Territory relating to the storage
(following the delivery of the Licensed Product by Pacira), Development,
Commercialization, and all other activities concerning the Licensed Product.

 

4.2                          Permits and Licenses.  Aratana shall throughout the
Term, at its expense, obtain and maintain any and all licenses, permits, orders,
authorizations and consents required by any Regulatory Authorities in the
Territory to perform its obligations under this Agreement.

 

4.3                          Sale of Licensed Product.  Aratana shall use its
Commercially Reasonable Efforts to market and sell the Licensed Product, either
directly or through a Sublicensee, in the Territory in compliance with all
applicable laws using techniques and methods which are customary in the
pharmaceutical industry for veterinary products.

 

4.4                          Exclusive Supplier.  During the Term, Aratana
agrees to purchase all of its requirements for Licensed Product exclusively from
Pacira, and Pacira agrees to supply the Licensed Product on the terms and
conditions to be set forth in the Supply Agreements.

 

4.5                          No Competing Products.  During the Term, neither
Aratana nor any of its Affiliates shall Develop or Commercialize either directly
or indirectly (including, but not limited to, by providing any assistance or
license to any Third Party to do any of the foregoing), any injectible
long-acting analgesic product for veterinary use other than the Licensed
Product.  Aratana shall not grant any Third Party (other than Pacira) a right of
reference to any Drug Approval Application.

 

4.6                          Use of Confidential Information.  Aratana shall
only use Confidential Information for the purposes of this Agreement and shall
not modify, copy or reverse engineer any aspect or component of the Licensed
Product or Know-How nor shall Aratana authorize or permit any Third Party to
modify, copy or reverse engineer any aspect or component of the Licensed Product
or Know How.

 

5.                             PAYMENTS AND ROYALTIES

 

5.1                          Upfront Payment.  In consideration of the grant of
the licenses and rights hereunder, Aratana shall pay to Pacira the
non-refundable sum of U.S. $1,000,000 (the “Upfront Payment Amount”) upon
execution of this Agreement.

 

5.2                          Milestone Payments

 

5.2.1                    Milestone Payments:  In further consideration of the
grant of the license and rights by Pacira hereunder, and subject to the other
terms of this Agreement (including the remainder of this Section 5), Aratana
shall pay to Pacira the following milestone payments within [**] calendar days
of achievement of the designated milestones:

 

13

--------------------------------------------------------------------------------


 

Regulatory Milestone

 

Milestone Amount

 

A. [**]

 

U.S. $

[**]

 

B. [**]

 

U.S. $

[**]

 

C. [**]

 

U.S. $

[**]

 

D. [**]

 

U.S. $

[**]

 

E. [**]

 

U.S. $

[**]

 

Total Potential Regulatory Milestones

 

U.S. $

[**]

 

Commercial Milestones

 

 

 

 

A. Upon achievement of annual Net Sales of Licensed Product of U.S. $[**] in the
Territory:

 

U.S. $

[**]

 

B.  Upon achievement of annual Net Sales of Licensed Product of U.S. $[**] in
the Territory:

 

U.S. $

[**]

 

C.  Upon achievement of annual Net Sales of Licensed Product of U.S. $[**] in
the Territory:

 

U.S. $

[**]

 

Total Potential Commercial Milestones

 

U.S. $

[**]

 

 

5.2.2                    Milestones Achieved Only Once: Each Regulatory and
Commercial Milestone can only be achieved once.  After the Licensed Product
achieves a regulatory or commercial milestone, payment shall not come due upon
the achievement of the same milestone.

 

5.2.3                    Notice of Achievement of Milestones.  Aratana shall
provide Pacira with notice of achievement of any Regulatory or Commercial
Milestones within [**] calendar days of achievement of such Milestone.

 

5.3                          Payment of Royalties; Royalty Rates

 

5.3.1                    Royalty Payments.  Commencing on the Effective Date and
continuing for the Term in the Territory, Aratana shall pay to Pacira royalty
payments based on annual Net Sales by Aratana or its Affiliates as follows:

 

14

--------------------------------------------------------------------------------


 

Territory

 

Annual Net Sales

 

Royalty Rate

 

U.S.

 

 

$

[**]

 

[**]

%

 

 

›

$

[**]

 

[**]

%

Ex-U.S.

 

 

$

[**]

 

[**]

%

 

 

›

$

[**]

 

[**]

%

 

(collectively, the “Royalty Rate”).  All calculations for this Section 5.3.1
shall be done in U.S. dollars.  Royalties on sales by any Ex-U.S. Sublicensees
and U.S. Sublicensees shall be paid in accordance with Sections 5.4.1 and 5.4.2
below.

 

5.3.2                    Third-Party Royalty Payments.  Should Aratana be
required to pay royalties to a Third Party (excluding any SP Royalty (which,
except as provided in Section 5.4.3, shall be the responsibility of Pacira) and
any royalties due RDF under the RDF Agreement and not including any royalties
that may be due Sublicensees for the sale of Licensed Product) in order to
settle or avoid any Licensed Product Infringement Claim or Shared Product
Infringement Claim in the Territory, the royalty paid to Pacira shall be reduced
by [**] percent ([**]%) of the royalty paid to such Third Party, but in no event
shall the royalty paid to Pacira for Net Sales in the Territory be reduced by
more than [**] percent ([**]%).

 

5.3.3                    Reduction of Royalty Rate.  In the event of Generic
Intrusion in any jurisdiction of the Territory, the Royalty Rate shall be
reduced by [**]% in such jurisdiction.

 

5.3.4                    Royalty Floor.  Notwithstanding any reduction in
Royalty Rate payable to Pacira as contemplated in Sections 5.3.2 and 5.3.3
above, at no time shall the Royalty Rate paid to Pacira on Net Sales by Aratana
in any jurisdiction in the Territory be reduced below [**] percent ([**]%).

 

5.3.5                    Payment of Royalties.  Aratana shall make royalty
payments owed to Pacira pursuant to Section 5.3 hereunder quarterly in arrears,
within [**] calendar days from the end of each calendar quarter.  For purposes
of determining when a sale of any Licensed Product occurs under this Agreement,
the sale shall be deemed to occur on the earlier of (a) the date the Licensed
Product (in final form) is shipped by Aratana or its Affiliates or Sublicensees
for sale to a Third Party or (b) on the date of payment on the invoice to the
purchaser of the Licensed Product.  Each royalty payment shall be accompanied by
a report for each jurisdiction in the Territory in which sales of Licensed
Products occurred in the calendar quarter covered by such statement, specifying:
(i) the total gross sales and Net Sales (including an itemization of the
deductions applied to gross sales to derive such Net Sales) in each
jurisdiction’s currency; (ii) the number of units of Licensed Product sold (less
damaged, rejected, returned or recalled Licensed Product) during the relevant
Calendar Quarter; (iii) the applicable royalty rate under this Agreement;
(iv) the royalties payable in each jurisdiction’s currency; (v) the applicable
exchange rate to convert from each jurisdiction’s currency to U.S. dollars under
Section 5.5 and (vi) the royalties payable in U.S. dollars.

 

15

--------------------------------------------------------------------------------


 

5.4                          Sublicense Payments.

 

5.4.1                    Payments for Ex-U.S. Sublicenses.  Subject to any
adjustments to royalty payments set forth in Section 5.4.2, Aratana shall pay to
Pacira fifty percent (50%) of all (a) sublicense fees, milestones and royalty
payments received by Aratana pursuant to any Ex-U.S. Sublicenses and (b) any
profits, including any amounts by which resale/transfer price exceeds Product
Price, derived by Aratana in connection with any transfer or resale of Bulk
Product (as defined in the Supply Agreement) or Licensed Product to any Ex-U.S.
Sublicensees as contemplated by the Supply Agreement; provided, however, that
prior to making any such payments to Pacira, Aratana shall first be entitled to
recoup from any upfront fees or milestone payments (but not from any royalty
payments or supply revenue) received by Aratana from any Ex-U.S. Sublicensee its
out-of-pocket Third Party direct, documented fees and expenses associated with
any Drug Approval Applications for the Licensed Product in jurisdictions in the
Territory outside the United States, including any fees and expenses associated
with any Ex-U.S. clinical program used for submission with any such Drug
Approval Application (“Ex-U.S. Development Costs”).  For the avoidance of doubt,
Aratana may not recoup identified and specified Ex-U.S. Development Costs
against payments received pursuant to any Ex-U.S. Sublicense more than once. 
Ex-U.S. Development Costs shall not include the Upfront Payment Amount or any
milestone or royalty payments due or payable to Pacira hereunder and Aratana may
not recoup any Ex-U.S. Development Costs against any payments due or payable to
Pacira hereunder.  Aratana’s right to recoup expenses pursuant to this
Section 5.4.1 shall also not supersede its payment obligations pursuant to
Section 5.4.2 below.

 

5.4.2                    SP Royalty Payments on Sales by Sublicensees in SP
Royalty Territory.  In addition to Aratana’s obligation to pay to Pacira 50% of
any sublicense fees, milestones and royalty payments received pursuant to
Section 5.4.1 above, for as long as Pacira has an obligation to pay the SP
Royalty, the Parties shall share in the responsibility for the SP Royalty in the
SP Royalty Territory as follows:

 

(a)                        If the royalty received from a Sublicensee is less
than [**]% of Net Sales in the Third Party Royalty Territory, Pacira shall be
responsible for [**]% and Aratana shall be responsible for [**]% of the SP
Royalty such that Aratana shall pay to Pacira [**]% of any royalties on Net
Sales received from a Sublicensee in the SP Royalty Territory;

 

(b)                        If the royalty received from a Sublicensee is greater
than or equal to [**]% but less than [**]% of Net Sales in the SP Royalty
Territory, Pacira shall be responsible for [**]% and Aratana shall be
responsible for [**]% of the SP Royalty such that Aratana shall pay to Pacira
[**]% of any royalties on Net Sales received from a Sublicensee in the SP
Royalty Territory;

 

(c)                         If the royalty received from a Sublicensee is
greater than or equal to [**]% of Net Sales in the SP Royalty Territory, Pacira
shall be responsible for [**]% and Aratana shall be responsible for [**]% of the
SP Royalty such that Aratana shall pay to Pacira [**]% of any royalties received
on Net Sales from a Sublicensee in the SP Royalty Territory; and

 

16

--------------------------------------------------------------------------------


 

(d)                        For as long as Pacira has the obligation, Pacira
shall pay the SP Royalties to SkyePharma in accordance with the terms of the
SkyePharma Agreement.  Pacira shall also be responsible for payment to RDF of
any amounts due under the RDF Agreement.

 

5.4.3                    Payments for U.S. Sublicenses.  Aratana and Pacira
shall equally share fifty percent (50%) of all (a) sublicense fees, milestones
and royalty payments received by Aratana from any U.S. Sublicensees (b) any
profits, including any amounts by which resale/transfer price exceeds Product
Price, derived by Aratana in connection with any transfer or resale of Bulk
Product (as defined in the Supply Agreement) or Licensed Product to any U.S.
Sublicensees as contemplated by the Supply Agreement until Aratana recoups its
out-of-pocket Third Party direct, documented fees and expenses associated with
any Drug Approval Application in the United States for the Licensed Product,
including any fees and expenses associated with the Development of the Licensed
Product in the U.S. (“U.S. Development Costs”), and any milestones (other than
the Upfront Payment Amount) paid to Pacira hereunder.  Any sharing of royalty
payments under this Section 5.4.3 shall be updated to reflect any sharing of SP
Royalty as provided in Section 5.4.2.  Following Aratana’s recoupment of its
U.S. Development Costs, except as provided below, the license granted to Aratana
for the United States shall terminate and  Aratana shall no longer be entitled
to receive any royalties or other payments due under the U.S. Sublicense with
all rights thereunder reverting to Pacira, and upon such event Aratana shall
comply with Section 10.3.5 below; provided, however, if Aratana enters into a
U.S. Sublicense and is nevertheless able to continue to meet its financial
obligations and royalty payments to Pacira as outlined in Sections 5.2 and
5.3.1, Aratana will be entitled to retain its rights to the Licensed Product and
can retain all amounts in excess of the amounts due Pacira hereunder.

 

5.4.4                    Payment of Sublicense Payments, etc.  Aratana shall pay
to Pacira within [**] calendar days of receipt of its share of any payments
received by Aratana pursuant to any Ex-U.S. Sublicense or U.S. Sublicense.  Each
sublicense payment shall be accompanied by a report specifying (i) the
sublicense fees, milestones and royalty payments received in each jurisdiction’s
currency; (ii) an account of deductions taken for any U.S. Development Costs or
Ex-U.S. Development Costs (as the case may be); (iii) the applicable exchange
rate to convert from each jurisdiction’s currency to U.S. dollars under
Section 5.5; (iv) a breakdown of any SP Royalty amounts; (v) the amount payable
in United States Dollars; and (vi) any other information requested by Pacira.

 

5.5                          Accounting.  All payments hereunder shall be made
in U.S. dollars.  Conversion of foreign currency to United States dollars shall
be made at the conversion rate existing in the United States (as reported in The
Wall Street Journal, East Coast edition) on the immediately preceding business
day.  If The Wall Street Journal ceases to be published, then the rate of
exchange to be used shall be that reported in such other business publication of
national circulation in the United States as the Parties reasonably agree.

 

5.6                          Taxes; Withholding; Restrictions on Payment.  Each
Party shall pay the applicable taxes levied on all payments made to it under
this Agreement.  If provision is made in Law or regulation of any jurisdiction
for withholding of taxes of any type, levies or other charges with respect to
any amounts payable under this Agreement to the other Party, the paying Party

 

17

--------------------------------------------------------------------------------


 

shall promptly pay such tax, levy or charge for and on behalf of the other Party
to the proper governmental authority, and shall promptly furnish the other Party
with receipt of such payment.  The paying Party shall have the right to deduct
any such tax, levy or charge actually paid from payment due to the other Party
or be promptly reimbursed by the other Party.  Each Party agrees to assist the
other Party in claiming exemption from such deductions or withholdings under
double taxation or similar agreement or treaty from time to time in force and in
minimizing the amount required to be so withheld or deducted and shall use all
reasonable and legal efforts to reduce tax withholding on payments made
hereunder. If by law, regulations or fiscal policy of a particular jurisdiction
in the Territory, remittance of royalties in U.S. dollars is restricted or
forbidden, written notice thereof shall promptly be given to Pacira, and payment
of the royalty shall be made by the deposit thereof in local currency to the
credit of Pacira in a recognized banking institution reasonably designated by
Pacira by written notice to Aratana.

 

5.7                          Reports.  Following the date of First Commercial
Sale of the first Licensed Product hereunder, Aratana shall, and shall require
each of its Sublicensees to, provide monthly reports to Pacira no later than the
[**] calendar day after the end of each such calendar month setting forth
(i) the gross sales and Net Sales of Licensed Product in each jurisdiction of
the Territory; (ii) the number of units of Licensed Product sold in each
jurisdiction of the Territory; and (iii) such other information reasonably
requested by Pacira.  Aratana also agrees to provide such information to, and
reasonably cooperate with, Pacira as may be reasonably requested by Pacira in
order to comply with its reporting obligations to SkyePharma and RDF.

 

5.8                          Records Retention; Review.

 

5.8.1                    Royalties.  Commencing as of the date of First
Commercial Sale of the first Licensed Product hereunder, Aratana and its
Affiliates and Sublicensees shall keep for at least [**] years from the end of
the calendar year to which they pertain complete and accurate records of sales
by Aratana or its Affiliates and Sublicensees, as the case may be, of each
Licensed Product, in sufficient detail to allow the accuracy of the payments
hereunder to be confirmed.

 

5.8.2                    Review.  Subject to the other terms of this
Section 5.8.2, at the request of Pacira, which shall not be made, without cause,
more frequently than [**] per calendar year during the Term, upon at least [**]
calendar days’ prior written notice from Pacira, and at the expense of Pacira
(except as otherwise provided herein), Aratana shall permit an independent
certified public accountant reasonably selected by Pacira and reasonably
acceptable to Aratana to inspect (during regular business hours) the relevant
records required to be maintained by Aratana under this Section 5.8 for any
period within the preceding [**] calendar years.  In every case the accountant
must have previously entered into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 6 and limiting the disclosure
and use of such information by such accountant to authorized representatives of
the Parties and the purposes germane to this Section 5.8.  Results of any such
review shall be binding on both Parties absent manifest error.  Each Party
agrees to treat the results of any such accountant’s review of the other Party’s
records under this Section 5.8 as Confidential Information of the other Party
subject to the terms of Section 6.  If any review reveals either (i) a
deficiency in the calculation and/or payment of royalties, milestones or other
amounts due Pacira hereunder by Aratana or (ii) an overpayment of royalties,
milestones or other payments due Pacira hereunder, then: (a) Aratana

 

18

--------------------------------------------------------------------------------


 

shall promptly pay Pacira the amount remaining to be paid for an underpayment or
take a credit towards payment of royalties for the next calendar quarter for an
overpayment, and (b) if there is an underpayment exceeding [**] percent ([**]%)
of any such payment, Aratana shall pay all reasonable costs and expenses
incurred by Pacira in connection with the review.

 

5.8.3                    Other Parties.  Aratana shall include in any agreement
with its Affiliates or Sublicensees terms requiring such party to retain records
as required in this Section 5.6 and to permit Pacira to inspect such records as
required by this Section 5.8.3.

 

6.                             TREATMENT OF CONFIDENTIAL INFORMATION

 

6.1                          Confidential Obligations.  Pacira and Aratana each
recognize that the other Party’s Confidential Information constitutes highly
valuable and proprietary confidential information.  Pacira and Aratana each
agree that during the Term and for [**] years thereafter, it will keep
confidential, and will cause its employees, consultants, Affiliates and
Sublicensees to keep confidential, all Confidential Information of the other
Party; provided, however that Aratana’s and its employees’, consultants’,
Affiliates’ and Sublicensees’ obligation to keep confidential with respect to
Pacira’s Know How and trade secrets related to the Licensed Product and know how
related to its proprietary manufacturing drug delivery systems shall continue in
perpetuity.  Neither Pacira nor Aratana nor any of their respective employees,
consultants, Affiliates or Sublicensees shall use Confidential Information of
the other Party for any purpose whatsoever other than exercising any rights
granted to it or reserved by it hereunder.  Without limiting the foregoing, each
Party may disclose information to the extent such disclosure is reasonably
necessary to (a) file and prosecute patent applications and/or maintain patents
which are filed or prosecuted in accordance with the provisions of this
Agreement, or (b) file, prosecute or defend litigation in accordance with the
provisions of this Agreement or (c) comply with applicable laws, regulations or
court orders; provided, however, that if a Party is required to make any such
disclosure of the other Party’s Confidential Information in connection with any
of the foregoing, it will give reasonable advance notice to the other Party of
such disclosure requirement and will use reasonable efforts to assist such other
Party in efforts to secure confidential treatment of such information required
to be disclosed.

 

6.2                          Limited Disclosure and Use.  Pacira and Aratana
each agree that any disclosure of the other Party’s Confidential Information to
any officer, employee, consultant or agent of the other Party or any of its
Affiliates or Sublicensees shall be made only if and to the extent necessary to
carry out its rights and responsibilities under this Agreement, shall be limited
to the maximum extent possible consistent with such rights and responsibilities
and shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement.  Pacira and Aratana each further agree not to disclose or transfer
the other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by
applicable Law, and except as otherwise expressly permitted by this Agreement. 
Each Party shall take such action, and shall cause its Affiliates or
Sublicensees to take such action, to preserve the confidentiality of each
other’s Confidential Information as it would customarily take to preserve the
confidentiality of its own Confidential Information, using, in all such
circumstances, not less than prudent and reasonable care.  Each Party, upon the

 

19

--------------------------------------------------------------------------------


 

request of the other Party, will return all the Confidential Information
disclosed or transferred to it by the other Party pursuant to this Agreement,
including all copies and extracts of documents and all manifestations in
whatever form, within [**] calendar days of such request or, if earlier, the
termination or expiration of this Agreement; provided however, that a Party may
retain (a) any Confidential Information of the other Party relating to any
license which expressly survives such termination and (b) one (1) copy of all
other Confidential Information in inactive archives solely for the purpose of
establishing the contents thereof.

 

6.3                          Public and Private Disclosure.  Neither Party may
publicly disclose the existence or terms or any other matter of fact regarding
this Agreement and any ancillary agreements without the prior written consent of
the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may make such a disclosure and provide a
copy of this Agreement and any ancillary agreements (a) to the extent required
by applicable Law or by the requirements of any nationally recognized securities
exchange, quotation system or over-the-counter market on which such Party has
its securities listed or traded or (b) in the form of the press release attached
hereto as Exhibit B.  In the event that such disclosure is required as
aforesaid, the disclosing Party shall make reasonable efforts to provide the
other Party with notice beforehand and to coordinate with the other Party with
respect to the wording and timing of any such disclosure.  The Parties, upon the
execution of this Agreement, will mutually agree to a press release with respect
to this transaction for publication.  Once such press release or any other
written statement is approved for disclosure by both Parties, either Party may
make subsequent public disclosure of the contents of such statement without the
further approval of the other Party.  Notwithstanding the foregoing, either
Party may disclose to a Third Party the existence or terms or any other matter
of fact regarding this Agreement and any ancillary agreements and provide a copy
of this Agreement and any ancillary agreements without the prior written consent
of the other Party: (i) pursuant to, and in accordance with, any existing
contractual obligations with such party or (b) if such Third Party is an
investor or a prospective investor, purchaser, partner, lender or other
potential financing source (or a representative of any of the foregoing) who is
obligated in writing to keep such information confidential.

 

6.4                          Use of Name.  Neither Party shall employ or use the
name of the other Party in any promotional materials or advertising without the
prior express written permission of the other party.

 

7.                             PROVISIONS CONCERNING THE OWNERSHIP, FILING,
PROSECUTION AND MAINTENANCE OF INTELLECTUAL PROPERTY

 

7.1                          Third Party Licensors.  The Parties agree and
acknowledge that each of Pacira, RDF and OctoPlus have certain respective rights
and obligations under the RDF Agreement and the OctoPlus Agreement.  The Parties
agree that this Section 7 shall be subject in all respects to the applicable
terms and conditions of the RDF Agreement and the OctoPlus Agreement and, in the
event of any conflict between the terms of the RDF Agreement or the OctoPlus
Agreement, on the one hand, and this Agreement, on the other hand, the terms of
the RDF Agreement or the OctoPlus Agreement, as applicable, shall govern.

 

20

--------------------------------------------------------------------------------

 

7.2                          Patent Filing, Prosecution and Maintenance. 
Subject to the other terms of this Section 7, Pacira shall be responsible for
preparing, filing, prosecuting, obtaining and maintaining, at its sole cost and
expense, all Licensed Patent Rights in the Territory.

 

7.3                          Notice of Infringement.  If, during the Term,
either Party learns of any actual, alleged or threatened infringement by a Third
Party of any Licensed Patent Rights under this Agreement, such Party shall
promptly (but no later than [**] business days) notify the other Party and shall
provide such other Party with available evidence of such infringement.

 

7.4                          Infringement of Patent Rights.

 

7.4.1                    By Pacira.  Pacira shall have the first right (but not
the obligation), at its own expense, to bring suit (or take other appropriate
legal action) against any actual, alleged or, based on the reasonable belief of
Pacira, threatened infringement or misappropriation of the Licensed Patent
Rights in the Territory in the Field, or to defend an action seeking declaratory
judgment filed against Pacira with respect to the Licensed Patent Rights in the
Territory in the Field.  Pacira shall have sole control over the prosecution and
settlement of such claims.  Aratana shall have the right, at its own expense, to
be represented in any such action by Pacira by counsel of Aratana’s own choice
subject to approval by Pacira.

 

7.4.2                    Infringement Suits Requested by Aratana.  Aratana shall
have the right to require Pacira to sue for infringement one alleged infringer
under the Licensed Patent Rights in one country of the Territory.  Pacira will
choose such country at its sole discretion.  Pacira will be under no obligation
to bring any other suit in any other country in the Territory with regard to the
requested infringer nor will it be obligated to bring a lawsuit against any
other alleged infringer in the Territory requested by Aratana during the
pendency of the first lawsuit brought by Pacira at Aratana’s request under this
Section 7.4.2.  Pacira shall have sole control over the initiation, conduct and
settlement of such lawsuit.  Aratana shall have the right, at its own expense,
to be represented in any such action by Pacira by counsel of Aratana’s own
choice subject to approval by Pacira.

 

7.4.3                    Allocation of Recovery.  Any damages, monetary awards
or other amounts recovered (net of any amounts due to RDF or OctoPlus), whether
by judgment or settlement, pursuant to any suit, proceeding or other legal
action taken under this Section 7.4, shall be applied as follows:

 

(a)                        First, to reimburse the Parties on a pro rata basis
for their respective costs and expenses (including reasonable attorneys’ fees
and costs) incurred in prosecuting such enforcement action; and

 

(b)                        Second, [**] percent ([**]%) to Aratana and [**]
percent ([**]%) to Pacira.

 

7.4.4                    Cooperation.  If either Party brings any such action or
proceeding contemplated by this Section 7.4, the other Party agrees to be joined
as party plaintiff if necessary to prosecute such action or proceeding, and to
give the Party bringing such action or proceeding reasonable assistance
including prompt access to witnesses and documents within such other Party’s
control and authority to file and prosecute the suit; provided, however, that

 

21

--------------------------------------------------------------------------------


 

neither Party shall be required to transfer any right, title or interest in or
to any property to the other Party or any Third Party to confer standing on a
Party hereunder.

 

7.5                          Defense of Claims.

 

7.5.1                    Pacira shall have the first right (but not the
obligation) to defend any Licensed Product Infringement Claim.  If Pacira
determines to defend such Licensed Product Infringement Claim, Pacira shall have
sole control over the defense and settlement of such Licensed Product
Infringement Claims; provided, however, that Aratana shall be entitled in each
instance to participate in an advisory capacity through counsel of its selection
at its own expense.  Aratana agrees to give Pacira reasonable assistance and
authority to defend the suit.  If Pacira declines to defend such Licensed
Product Infringement Claim, Aratana may defend such claim; provided, however,
Aratana may not settle any Licensed Product Infringement Claim without the
consent of Pacria.  Any damages and costs (but exclusive of any related royalty
payments which are the subject of Section 5.3.2) generated in the defense of
such Licensed Product Infringement Claims by Pacira (other than costs and
expenses incurred by Aratana from its participation in such claim pursuant to
this Section 7.5.1, which shall be borne solely by Aratana) shall be borne [**]%
by Aratana and [**]% by Pacira.

 

7.5.2                    Pacira shall have the first right (but not the
obligation) to defend any Shared Infringement Claim.  If Pacira determines to
defend such Shared Product Infringement Claim, Pacira shall have sole control
over the defense and settlement of such Shared Infringement Claims; provided,
however, that Aratana shall be entitled in each instance to participate in an
advisory capacity through counsel of its selection at its own expense.  Aratana
agrees to give Pacira reasonable assistance and authority to defend the suit. 
Any damages and costs (but exclusive of any related royalty payments which are
the subject of Section 5.3.2) generated in the defense of such Shared
Infringement Claims (other than costs and expenses incurred by Aratana from its
participation in such claim pursuant to this Section 7.5.2, which shall be borne
solely by Aratana) shall be borne by Aratana and Pacira on a pro rata basis
based on the aggregate net sales of the Licensed Product and EXPAREL® in the
applicable jurisdiction of the Territory for the twelve-month period ending on
the date of filing of the Shared Infringement Claim.

 

8.                             REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1                          Representations, Warranties and Covenants.  Each
Party hereby represents, warrants and covenants to the other Party as of the
Effective Date, as follows:

 

8.1.1                    Such Party (i) has the power and authority and the
legal right to enter into this Agreement and to perform its obligations
hereunder, and (ii) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement.  This Agreement has been
duly executed and delivered on behalf of such Party and constitutes a legal,
valid and binding obligation of such Party and is in accordance with its terms
subject to the effects of bankruptcy, insolvency or other laws of general
application affecting the enforcement of creditor rights and judicial principles
affecting the availability of specific performance and general principles of
equity, whether enforceability is considered a proceeding at law or equity.

 

22

--------------------------------------------------------------------------------


 

8.1.2                    Such Party is not aware of any pending or threatened
litigation (and has not received any communication) that alleges that such
Party’s activities related to this Agreement have violated, or that by
conducting the activities as contemplated in this Agreement such Party would
violate, any of the intellectual property rights of any Person (after giving
effect to the license grants in this Agreement).

 

8.1.3                    All necessary consents, approvals and authorizations of
all regulatory and governmental authorities and other Persons required to be
obtained by such Party in connection with the execution and delivery of this
Agreement and the performance of its obligations under this Agreement have been
obtained (other than such consents, approvals and authorizations that the
Parties will obtain in the course of performing their obligations under this
Agreement).

 

8.1.4                    The execution and delivery of this Agreement the
performance of such Party’s obligations hereunder (i) do not conflict with or
violate in any material way any requirement of applicable Law, (ii) do not
conflict with or violate any provision of the articles of incorporation, bylaws,
limited partnership agreement or any similar instrument of such Party, and
(iii) do not conflict with, violate, or breach or constitute a default or
require any consent under, any contractual obligation or court or administrative
order by which such Party is bound.

 

8.2                          Additional Representations, Warranties and
Covenants of Aratana.  Aratana represents, warrants and covenants to Pacira, as
of the Effective Date, that:

 

8.2.1                    Aratana (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and
(ii) has full power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as it is contemplated to be conducted by this Agreement.

 

8.2.2                    Neither Aratana nor any of its Affiliates has been
debarred or is subject to debarment and neither Aratana nor any of its
Affiliates shall use in any capacity, in connection with the services to be
performed under this Agreement, any Person who has been debarred pursuant to
Section 306 of the U.S. Act (21 U.S.C 335a), or who is the subject of a
conviction described in such section.  Aratana agrees to inform Pacira in
writing immediately if it or any Person who is performing services on behalf of
Aratana under this Agreement is debarred or is the subject of a conviction
described in Section 306 of the U.S. Act, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to the
knowledge of Aratana, is threatened, relating to the debarment or conviction of
Aratana or any Person performing services on behalf of Aratana under this
Agreement.

 

8.2.3                    Aratana will use Commercially Reasonable Efforts to
Develop and Commercialize the Product for the Field in the Territory.

 

8.2.4                    Aratana and its Affiliates shall launch the Licensed
Product within [**] months of Regulatory Approval in the Primary Territory.

 

8.2.5                    Aratana has, or will have, the necessary financial
resources available to it to consummate the transactions contemplated hereby and
satisfy its obligations hereunder, in each case when and as contemplated by this
Agreement.

 

23

--------------------------------------------------------------------------------


 

8.3                          Additional Representations, Warranties and
Covenants of Pacira.  Pacira represents, warrants and covenants to Aratana, as
of the Effective Date, that:

 

8.3.1                    Pacira (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of California, and
(ii) has full power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as it is contemplated to be conducted by this Agreement.

 

8.3.2                    Neither Pacira nor any of its Affiliates has been
debarred or is subject to debarment and neither Pacira nor any of its Affiliates
shall use in any capacity, in connection with the services to be performed under
this Agreement, any Person who has been debarred pursuant to Section 306 of the
U.S. Act, or who is the subject of a conviction described in such section. 
Pacira agrees to inform Aratana in writing immediately if it or any Person who
is performing services on behalf of Pacira under this Agreement is debarred or
is the subject of a conviction described in Section 306 of the U.S. Act, or if
any action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the knowledge of Aratana, is threatened, relating to the
debarment or conviction of Pacira or any Person performing services on behalf of
Pacira under this Agreement.

 

8.3.3                    Pacira shall pay when due any SP Royalties to
SkyePharma and maintain the SkyePharma Agreement in effect as necessary to
enable Aratana to exercise the rights being granted hereunder.

 

8.3.4                    Pacira owns or Controls, and has the right, power, and
authority to license, the Licensed Patent Rights and Know-How to Aratana under
this Agreement.

 

8.3.5                    Pacira has not granted or will grant during the term of
this Agreement any license, or right of any similar nature with respect to any
Licensed Patent Rights or Know-How which would conflict with the license granted
to Aratana under this Agreement.

 

8.3.6                   To the knowledge of Pacira, all of the Licensed Patent
Rights that have issued are valid and enforceable, and no proceeding is pending
or, to the knowledge of Pacira, threatened, nor to the knowledge of Pacira has
any claim been made, which challenges or challenged the legality, validity, or
enforceability of any Licensed Patent Right.

 

8.3.7                    All maintenance fees, annuity payments, and similar
payments relating to the Licensed Patent Rights to be made by Pacira prior to
the date hereof have been made and all such payments to be made by Pacira on or
after the date hereof, solely to the extent Pacira determines, in its sole
discretion, that its continued payment of any such fee is warranted or desired,
will be made in a timely manner during the Term; provided, however, that
notwithstanding the foregoing, if Pacira exercises it right under this
Section 8.3.7 to cease payment of any maintenance fees, annuity payments, or
similar payments relating to the Licensed Patent Rights, Pacira will, not less
than [**] calendar days prior to such non-payment, inform Aratana of such
decision and upon receipt of such notice, Aratana shall have [**] calendar days
to notify Pacira of its election to make such payment or to direct Pacira to
make such payment and promptly reimburse Pacira for doing so (Aratana’s failure
to deliver such

 

24

--------------------------------------------------------------------------------


 

notice to Pacira within the [**]-day period shall constitute a waiver of
Aratana’s rights under this Section 8.3.7).

 

8.3.8                    To the knowledge of Pacira, Aratana’s exercise of its
license rights in accordance with the terms of this Agreement will not infringe
any patent or other intellectual property rights of any Third Party.

 

8.4                          Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY (AND THEIR RESPECTIVE AFFILIATES) HEREBY DISCLAIMS ANY AND
ALL WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING WITH
RESPECT TO ANY TECHNOLOGY LICENSED UNDER THIS AGREEMENT, INCLUDING ANY WARRANTY
OF QUALITY, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE.  FOR THE AVOIDANCE OF DOUBT, NOTHING CONTAINED IN THIS SECTION 8.4
SHALL OPERATE TO LIMIT OR INVALIDATE ANY EXPRESS WARRANTY CONTAINED HEREIN.

 

9.                             INDEMNIFICATION

 

9.1                          Indemnification.

 

9.1.1                    Aratana Indemnity.  Subject to Section 9.1.2 below,
Aratana shall indemnify, defend and hold harmless Pacira, its Affiliates and
their respective directors, officers, employees, stockholders and agents and
their respective successors, heirs and assigns (the “Pacira Indemnitees”) from
and against any liability, damage, loss or expense (including reasonable
attorneys’ fees and expenses of litigation) incurred by or imposed upon such
Pacira Indemnitees, or any of them, in connection with any Third Party claims,
suits, actions, demands or judgments, including, without limitation, personal
injury and product liability matters, to the extent arising out of (a) the
Development or Commercialization of the Licensed Product by any person of or in
connection with Licensed Product in the Territory sold by Aratana or any
Affiliate or Sublicensee under this Agreement, (b) any material breach of this
Agreement by Aratana, or (c) the gross negligence, willful misconduct or
violation of applicable Law on the part of Aratana or any Affiliate or
Sublicensee, in any such case under this Section 9.1.1, except to the extent of
Pacira’s responsibility therefor under Section  9.1.2 below.

 

9.1.2                   Pacira Indemnity.  Subject to Section 9.1.1 above,
Pacira shall indemnify, defend and hold harmless Aratana, its Affiliates and
Sublicensees and their respective directors, officers, employees, and agents,
and their respective successors, heirs and assigns (the “Aratana Indemnitees”),
from and against any liability, damage, loss or expense (including reasonable
attorneys’ fees and expenses of litigation) incurred by or imposed upon such
Aratana Indemnitees, or any of them, in connection with any Third Party claims,
suits, actions, demands or judgments, including, without limitation, personal
injury and product liability matters (but excluding any patent infringement
matters, which are governed by Section 7 above), to the extent arising out of
(a) any material breach of this Agreement by Pacira or (b) the gross negligence,
willful misconduct or violation of applicable Law on the part of Pacira, in any
such case under this Section 9.1.2, except to the extent of Aratana’s or any
Affiliate’s or Sublicensee’s responsibility therefor under Section  9.1.1 above.

 

25

--------------------------------------------------------------------------------


 

9.2                          Indemnification Procedures.  In the event that any
Indemnitee is seeking indemnification under Section 9.1 above from a Party (the
“Indemnifying Party”), the other Party shall notify the Indemnifying Party of
such claim with respect to such Indemnitee as soon as reasonably practicable
after the Indemnitee receives notice of the claim, and the Party (on behalf of
itself and such Indemnitee) shall permit the Indemnifying Party to assume
direction and sole control of the defense of the claim (including the right to
settle the claim solely for monetary consideration) and shall cooperate as
requested (at the expense of the Indemnifying Party) in the defense of the
claim.  The indemnification obligations under Section 9 shall not apply to any
harm suffered as a direct result of any delay in notice to the Indemnifying
Party hereunder or to amounts paid in settlement of any claim, demand, action or
other proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed
unreasonably.  The Indemnitee, its employees and agents, shall reasonably
cooperate with the Indemnifying Party and its legal representatives in the
investigation of any claim, demand, action or other proceeding covered by
Section 9.1.

 

9.3                          Insurance.

 

9.3.1                   Pacira Insurance.  In the event Aratana obtains
insurance pursuant to Section 9.3.2 below, Pacira shall thereafter, during the
remainder of the Term and for a period of [**] years after the expiration date
of the last unit of Licensed Product sold by Aratana, maintain a policy of
product liability insurance for the Product insuring against personal injury,
death and damage to property.  The said policy shall have a liability limit of
not less than [**] U.S. dollars ($[**]) per occurrence and in the aggregate, and
shall be maintained with a financially sound and reputable insurer.  If the
above required insurance policy is written on a claims made basis, such policy
must include a provision for an extended reporting period of not less than [**]
months.  Pacira will provide [**] calendar days written notice to Aratana prior
to any cancellation.  Pacira shall, within [**] calendar days from the date of
obtaining insurance coverage, furnish to Aratana a certificate of insurance
evidencing the foregoing coverage.

 

9.3.2                    Aratana Insurance.  Aratana shall to the extent
available, during the Term and for a period of [**] years after the expiration
date of the last unit of Licensed Product sold by Aratana, maintain a policy of
product liability insurance for the Licensed Product insuring against personal
injury, death and damage to property.  The said policy shall have a liability
limit of not less than [**] U.S. dollars ($[**]) per occurrence and in the
aggregate, and shall be maintained with a financially sound and reputable
insurer.  If the above required insurance policy is written on a claims made
basis, such policy must include a provision for an extended reporting period of
not less than [**] months.  Aratana shall provide [**] calendar days’ written
notice to Pacira prior to any cancellation.  Aratana shall, within [**] calendar
days from the date of obtaining insurance coverage furnish to Pacira a
certificate of insurance evidencing the foregoing coverage.

 

9.4                          Survival.  The indemnification obligations set
forth in this Section 9 shall survive the termination of this Agreement and
remain in full force and effect for an indefinite period after termination in
relation to any claim based on events which occur during the Term.

 

9.5                          Limitation of Liability.  Except in the event of a
Party’s fraud, gross negligence or willful misconduct or a breach by Aratana (or
any of its Affiliates or Sublicensees)

 

26

--------------------------------------------------------------------------------


 

of any exclusivity or confidentiality obligations under this Agreement, in no
event shall either Party be liable to compensate the other Party for any
indirect, incidental, punitive, special or consequential damages, including,
without limitation, loss of anticipated profits, loss of time, or loss of
opportunity, in connection with this Agreement or any breach thereof, and
whether any such loss or damage may be based upon principles of contract,
warranty, negligence or other tort, the failure of any limited or exclusive
remedy to achieve its essential purpose, or for any other reason whatsoever.

 

10.                      TERM AND TERMINATION

 

10.1                   Term.  This Agreement shall commence on the Effective
Date and unless terminated earlier in accordance with the provisions hereof
shall continue for a period of fifteen (15) years (“Initial Term”).  Upon
expiration, provided that Aratana is not in any material breach of its
obligations or any condition, representation, warranty or covenant under this
Agreement or the Supply Agreement, Aratana shall have the option to renew this
Agreement (subject to the provisions of Section 10.2.6) for a single five (5)
year term (the “Renewal Term”) upon written notice to Pacira no later than six
(6) months prior to the end of the Initial Term.  The Initial Term and the
Renewal Term, if applicable, are referred to herein as the “Term.”

 

10.2                    Termination Rights.

 

10.2.1             Termination for Breach.  Subject to the other terms of this
Agreement, this Agreement and the rights and options granted herein may be
terminated by either Party upon any material breach by the other Party of any
material obligation or condition, representation, warranty or covenant effective
[**] calendar days after giving written notice to the breaching Party which
notice shall describe such breach in reasonable detail.  The foregoing
notwithstanding, if such default or breach is cured or remedied or shown to be
non-existent within the aforesaid [**] day period the notice shall be
automatically withdrawn and of no effect.  If the Parties agree in writing, the
[**] day period may be extended.  However, prior to giving any notice of
termination for breach, the Parties shall first attempt to resolve any disputes
as to the existence of any breach as set forth in Section 11.

 

10.2.2             Termination for Non-Payment.  Pacira may terminate this
Agreement on thirty (30) calendar days’ written notice to Aratana upon the
failure of Aratana to pay any amounts due hereunder.

 

10.2.3             Termination upon Termination of the Supply Agreement.  This
Agreement shall automatically terminate upon Pacira’s termination of the Supply
Agreement in accordance with the terms thereof.

 

10.2.4             Termination for Failure to Receive Regulatory Approval. 
Pacira may terminate this Agreement (i) with respect to the United States and
each country in the European Union, on a county-by-country basis on thirty (30)
calendar days’ written notice in the event Aratana does not obtain Regulatory
Approval for the Licensed Product in such country within [**] years of the
Effective Date, or (ii) with respect to jurisdictions other than the United
States and European Union (the “Other Jurisdictions”) on a country by country
basis on thirty (30)

 

27

--------------------------------------------------------------------------------


 

calendar days’ written notice; if Aratana has not commenced Development and
dosed its first patient/subject in support of obtaining Regulatory Approval for
the Licensed Product in the Other Jurisdictions within [**] years of the
Effective Date.

 

10.2.5             Termination for Failure to Achieve the First Commercial Sale
Within Six (6) Months of Regulatory Approval.  Pacira may terminate this
Agreement on sixty (60) calendar days’ written notice to Aratana with respect to
any jurisdiction in the Territory on a country by country basis in the event
Aratana or its Sublicensee fails to achieve the First Commercial Sale of the
Licensed Product within [**] months of receipt of Regulatory Approval in such
jurisdiction.

 

10.2.6            Termination for Failure to Achieve Minimum Annual Revenue. 
Either Party may terminate this Agreement on thirty (30) calendar days’ written
notice to the other Party in the event that Aratana and/or its Sublicensees fail
to achieve sufficient Net Sales to provide to Pacira annual revenue of not less
than U.S. $[**] (the “Minimum Annual Revenue”) under this Agreement by the [**]
year following First Commercial Sale of the Licensed Product and each year
thereafter, provided, however, that should Pacira exercise its right to
terminate under this Section 10.2.6, Aratana shall have the option to pay Pacira
an additional “make-whole” payment to satisfy the Minimum Annual Revenue within
[**] calendar days of its receipt of Pacira’s notice of termination, in which
case such payment shall negate Pacira’s ability to terminate the Agreement under
this Section 10.2.6 solely with respect to the failure to achieve the Minimum
Annual Revenue for such year.  Should Aratana exercise its right to extend the
Term, the Parties shall work in good faith to renegotiate the Minimum Annual
Revenue taking into consideration the global sales of the Licensed Product.  The
revised Minimum Annual Revenue amount shall be agreed upon within [**] calendar
days prior to the commencement of the Renewal Term.

 

10.2.7             Termination for Bankruptcy.  In the event that either Party
files for protection under bankruptcy laws, makes an assignment for the benefit
of creditors, appoints or suffers appointment of a receiver or trustee over its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within sixty (60)
calendar days of the filing thereof, then the other Party may terminate this
Agreement effective immediately upon written notice to such Party.

 

10.2.8             Termination by Right.  Following Generic Intrusion in the
Territory by a Third Party, Aratana may terminate this Agreement on a country by
country basis, as the intrusion in such country occurs, with ninety (90)
calendar days’ written notice to Pacira.

 

10.2.9             Termination by Mutual Consent.  This Agreement may be
terminated upon mutual consent of the Parties.

 

10.2.10      Voluntary Termination by Aratana.  Aratana may terminate this
Agreement or any of the licenses granted under this Agreement, on a
country-by-country basis within the Territory, at any time and without
specifying a reason therefor, in each case on thirty (30) calendar days’ written
notice to Pacira; provided, however, that the foregoing termination right shall
not apply to the United States or any country in the European Union.

 

28

--------------------------------------------------------------------------------


 

10.3         Effects of Termination.  Upon any termination of this Agreement
pursuant to Section 10.2, on a jurisdiction-by-jurisdiction basis, as of the
effective date of such termination, all licenses granted to Aratana hereunder in
such jurisdiction shall terminate and all rights to the Licensed Product and the
Licensed Patent Rights and Know-How in such jurisdiction (in each case to the
extent not applicable to ongoing licenses in non-terminated jurisdictions) shall
be returned to Pacira, provided, however, that:

 

10.3.1             Aratana shall retain, for a period of [**] calendar days from
the effective date of expiration or termination, a nonexclusive license to the
Licensed Patent Rights and Know-How as necessary to sell off any Licensed
Product in inventory or on order as of the effective date of such termination or
expiration (and Aratana shall pay Pacira any Royalty Payments due with respect
to such sales);

 

10.3.2             Neither Party shall be under any further obligation to the
other in relation to the Licensed Product in the Territory provided, however
that Pacira shall fulfill, and Aratana shall pay for, any Purchase Order placed
by Aratana under the Supply Agreement and accepted by Pacira prior to the
effective date of termination of this Agreement;

 

10.3.3             Aratana shall forthwith make all payments due to Pacira
(including any Royalty Payments with respect to the period prior to the
effective date of termination and the period during which Aratana’s sell-off
rights under Section 10.3.1 above ends);

 

10.3.4             Neither Party shall have any rights in relation to the
Confidential Information of the other Party.  Each Party shall return to the
other Party all of the other Party’s Confidential Information and copies thereof
(whatever the format) except for copies that must be retained in order to comply
with applicable Laws, which information may be retained, but only for so long as
required and subject to the confidentiality obligations herein; and

 

10.3.5             Aratana shall (and shall cause its Affiliates and
Sublicensees to): (i) assign or re-assign, as applicable, to vest in Pacira all
right, title and interest in all Regulatory Approvals and Drug Approval
Applications for the Licensed Product in all respects (upon which Aratana shall
have no further rights of any nature with respect to such Regulatory Approvals
and Drug Approval Applications); (ii) assign (or, if a non-owned asset or right,
exclusively license) to Pacira all rights to any intellectual property or
know-how Controlled by Aratana or its Affiliates or Sublicensees with respect to
the Licensed Product; (iii) deliver to Pacira all files and documents relating
to any of the foregoing and/or containing any product information including any
clinical data, protocols and other documents related to the Development or
Commercialization of the Licensed Product; and (iv) reasonably cooperate with
Pacira to ensure the smooth transition of the marketing, distribution and sale
of the Licensed Product in the Territory to Pacira or its designee.

 

10.4                   Remedies.  Except as otherwise expressly set forth in
this Agreement, the termination provisions of this Section 10 are in addition to
any other relief and remedies available to either Party at law.

 

10.5                   Surviving Provisions.  Other than Section 10.2 herein,
notwithstanding any provision herein to the contrary, the rights and obligations
of the Parties set forth in Sections 6, 7

 

29

--------------------------------------------------------------------------------


 

and 9 as well as any rights or obligations otherwise accrued hereunder
(including any accrued payment obligations), shall survive the expiration or
termination of the Term.  Without limiting the generality of the foregoing,
Aratana shall have no obligation to make any milestone or royalty payment to
Pacira that has not accrued prior to the effective date of any termination of
this Agreement, but shall remain liable for all such payment obligations
accruing prior to the effective date of such termination and any milestone
payment which becomes due as a result of the sell-off period provided under
Section 10.3.1 above.

 

11.                      DISPUTES

 

11.1                   Negotiation.  The Parties recognize that a bona fide
dispute as to certain matters may from time to time arise during the Term that
relates to either Party’s rights and/or obligations hereunder.  In the event of
the occurrence of such a dispute (other than a claim for non-payment under
¨Section 10.2.2), either Party may, by written notice to the other Party, have
such dispute referred to their respective senior officials designated below or
their successors, for attempted resolution by good faith negotiations within
[**] calendar days after such notice is received.  Said designated senior
officials are as follows:

 

For Aratana:                                  Chief Executive Officer, or its
designee

 

For Pacira:                                             Chief Executive Officer,
or its designee

 

In the event the designated senior officials are not able to resolve such
dispute within the [**] day period, either Party may invoke the provisions of
Section 11.2.  Failure to invoke Section 11.2 may cause the Agreement to be
subject to an assertion of termination.

 

11.2                   Arbitration.  Subject to Section 11.1, any dispute,
controversy or claim initiated by either Party arising out of, resulting from or
relating to this Agreement, or the performance by either Party of its
obligations under this Agreement (other than bona fide Third Party actions or
proceedings filed or instituted in an action or proceeding by a Third Party
against a Party), whether before or after termination of this Agreement, shall
be finally resolved by binding arbitration.  Whenever a Party shall decide to
institute arbitration proceedings, it shall give written notice to that effect
to the other Party.  Any such arbitration shall be conducted under the
Commercial Arbitration Rules of the American Arbitration Association by a panel
of three arbitrators appointed in accordance with such rules with the
arbitration taking place in New Jersey.  The method and manner of discovery in
any such arbitration proceeding shall be governed by the laws of the State of
New Jersey.  The arbitrators shall have the authority to grant injunctions
and/or specific performance and to allocate between the parties the costs of
arbitration in such equitable manner as they determine.  Judgment upon the award
so rendered may be entered in any court having jurisdiction or application may
be made to such court for judicial acceptance of any award and an order of
enforcement, as the case may be.  In no event shall a demand for arbitration be
made after the date when institution of a legal or equitable proceeding based
upon such claim, dispute or other matter in question would be barred by the
applicable statute of limitations.  Notwithstanding the foregoing, either Party
shall have the right, without waiving any right or remedy available to such
Party under this Agreement or otherwise, to seek and obtain from any court of
competent jurisdiction any interim or provisional relief that is necessary or
desirable to protect the rights or property of such Party, pending the selection
of

 

30

--------------------------------------------------------------------------------

 

the arbitrators hereunder or pending the arbitrators’ determination of any
dispute, controversy or claim hereunder.

 

12.                      MISCELLANEOUS

 

12.1                   Notification.  All notices, requests and other
communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice hereunder, and shall be either (i) delivered by hand,
(ii) made by facsimile transmission (to be followed with written confirmation by
overnight courier providing evidence of receipt), (iii) sent by overnight
courier providing evidence of receipt, or (iv) sent by registered or certified
mail, return receipt requested, postage prepaid.  The addresses and other
contact information for the parties are as follows:

 

If to Pacira:

 

Pacira Pharmaceuticals, Inc.

5 Sylvan Way

Parsippany, NJ 07054

Attn: David Stack, CEO

Facsimile No.: [**]

Telephone No.: [**]

Email: [**]

 

 

 

With a copy to:

 

Pacira Pharmaceuticals, Inc.

5 Sylvan Way

Parsippany, NJ 07054

Attn: Corporate Counsel

Facsimile No.: (973) 267-0050

Email: Contracts@Pacira.com

 

 

 

If to Aratana:

 

Aratana Therapeutics, Inc.

901 Olathe Blvd

Kansas City, KS 66103

ATTN: Steven St. Peter

Facsimile No. (913) 904-9641:

Telephone No.: (913) 951-2133

Email: sstpeter@aratanarx.com

 

All notices, requests and other communications hereunder shall be deemed to have
been delivered upon receipt.

 

12.2                   Language.  This Agreement has been prepared in the
English language and the English language shall control its interpretation.

 

12.3                   Governing Law.  This Agreement will be construed,
interpreted and applied in accordance with the laws of the State of New Jersey,
excluding its conflict of law rules.

 

31

--------------------------------------------------------------------------------


 

12.4                   Limitations.  Except as expressly set forth in this
Agreement, neither Party grants to the other Party any right or license to any
of its intellectual property.

 

12.5                   Entire Agreement.  This is the entire Agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
representations, understandings and agreements between the Parties with respect
to the subject matter hereof.  No modification shall be effective unless in
writing with specific reference to this Agreement and signed by the Parties.

 

12.6                   Waiver.  The terms or conditions of this Agreement may be
waived only by a written instrument executed by the Party waiving compliance. 
The failure of either Party at any time or times to require performance of any
provision hereof shall in no manner affect its rights at a later time to enforce
the same.  No waiver by either Party of any condition or term shall be deemed as
a continuing waiver of such condition or term or of another condition or term.

 

12.7                   Headings.  Section and subsection headings are inserted
for convenience of reference only and do not form part of this Agreement.

 

12.8                   Assignment.  Neither this Agreement nor any right or
obligation hereunder may be assigned, delegated or otherwise transferred, in
whole or part, by Aratana without the prior express written consent of Pacira,
except with respect to a transfer to Affiliate or pursuant to a sale of
substantially all of the assets of Aratana.  The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of the permitted
successors and assigns of the parties. Any transfer by Aratana other than in
accordance with the terms hereof shall be void and shall entitle Pacira to
immediately terminate this Agreement.

 

12.9                   Force Majeure.  Neither Party shall be liable for failure
of or delay in performing obligations set forth in this Agreement, and neither
shall be deemed in breach of its obligations, if such failure or delay is due to
natural disasters or any causes beyond the reasonable control of such Party.  In
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

 

12.10            Construction.  The Parties hereto acknowledge and agree that: 
(i) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all Parties hereto and not in favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.

 

12.11            Severability.  If any provision(s) of this Agreement are or
become invalid, are ruled illegal by any court of competent jurisdiction or are
deemed unenforceable under then current applicable Law from time to time in
effect during the License Term, it is the intention of the Parties that the
remainder of this Agreement shall not be affected thereby provided that a
Party’s rights under this Agreement are not materially affected.  The Parties
hereto covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement

 

32

--------------------------------------------------------------------------------


 

or the application thereof that is invalid, illegal or unenforceable, it being
the intent of the Parties that the basic purposes of this Agreement are to be
effectuated.

 

12.12            Status.  Nothing in this Agreement is intended or shall be
deemed to constitute a partner, agency, employer-employee, or joint venture
relationship between the Parties.

 

12.13            Section 365(n).  All licenses granted under this Agreement are
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined in Section 101 of such
Code.  The Parties agree that Aratana may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code, regardless of whether either Party
files for bankruptcy in the United States or other jurisdiction.  The Parties
further agree that, in the event Aratana elects to retain its rights as a
licensee under such Code, Aratana shall be entitled to complete access to any
technology licensed to it hereunder and all embodiments of such technology. 
Such embodiments of the technology shall be delivered to Aratana not later than:
(a) the commencement of bankruptcy proceedings against Pacira, upon written
request, unless Pacira elects to perform its obligations under the Agreement, or
(b) if not delivered under clause (a) of this Section 12.13, upon the rejection
of this Agreement by or on behalf of Aratana, upon written request.

 

12.14            Export Compliance.  Aratana and its Affiliates and Sublicensees
shall comply with all United States laws and regulations controlling the export
of certain commodities and technical data, including without limitation all
Export Administration Regulations of the United States Department of Commerce. 
Among other things, these laws and regulations prohibit or require a license for
the export of certain types of commodities and technical data to specified
countries.  Aratana hereby gives written assurance that it will comply with, and
will cause its Affiliates and Sublicensees to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its Affiliates or
Sublicensees, and that it will indemnify, defend, and hold Aratana harmless (in
accordance with Section 9) for the consequences of any such violation.

 

12.15            Further Assurances.  Each Party agrees to execute, acknowledge
and deliver such further instructions, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

12.16             Counterparts.  This Agreement may be executed simultaneously
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties have caused this Exclusive License,
Development and Commercialization Agreement to be executed by its duly
authorized representative as of the Effective Date.

 

 

 

PACIRA PHARMACEUTICALS, INC.:

ARATANA THERAPEUTICS, INC.:

 

 

 

 

By:

/s/ David Stack

 

By:

/s/ Steven St. Peter

 

 

 

 

 

 

 

Name:

David Stack

 

Name:

Steven St. Peter

 

 

 

 

 

 

 

Title:

President, CEO

 

Title:

President

 

 

 

 

 

 

 

Date:

December 5, 2012

 

Date:

12/5/2012

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 1.35

 

LICENSED PATENTS

 

See attached

 

--------------------------------------------------------------------------------


 

EXPAREL PATENTS

 

COUNTRY

 

SERIAL#

 

PATENT#

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

--------------------------------------------------------------------------------


 

COUNTRY

 

SERIAL#

 

PATENT#

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Country

 

Patent or
Publication
Number

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

3

--------------------------------------------------------------------------------

 

SCHEDULE 1.36

 

LICENSED PRODUCT

 

DepoBupivacaine™ Extended Release Liposome Injection

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Initial Supply Agreement

 

Incorporated by reference to Exhibit 10.48 to the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2012.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Press Release

 

FOR IMMEDIATE RELEASE

 

Pacira Pharmaceuticals, Inc. and Aratana Therapeutics Inc. Enter into Global
Licensing Agreement for Development and Commercialization of Bupivacaine
Liposome Injectable Suspension for Animal Health Indications

 

PARSIPPANY, N.J. and KANSAS CITY, Kan., December 6, 2012 — Pacira
Pharmaceuticals, Inc. (NASDAQ: PCRX) and Aratana Therapeutics Inc. today
announced a global licensing agreement for the development and commercialization
of bupivacaine liposome injectable suspension for animal health indications.
Under the agreement, Aratana will develop and seek approval for the use of the
product in veterinary surgery to manage postsurgical pain, focusing initially on
developing the product for cats, dogs and other companion animals.

 

Bupivacaine liposome injectable suspension is approved for human use in the
United States for the management of postsurgical pain and is currently marketed
by Pacira under the name EXPAREL®. EXPAREL is a non-opioid local anesthetic,
which was approved by the U.S. Food and Drug Administration (FDA) in
October 2011 for administration into the surgical site to produce postsurgical
analgesia. EXPAREL utilizes DepoFoam®, a proprietary delivery technology
utilized in several Pacira products approved for human use. Veterinary
development of the product may address the estimated 33 million surgical
procedures performed each year on companion animals in the U.S.(1)

 

Steven St. Peter, M.D., chief executive officer of Aratana Therapeutics, stated,
“Given the rapid and widespread implementation of EXPAREL by surgeons performing
human procedures, we are confident that adoption of this innovative product by
veterinary surgeons will be equally impressive. The global companion animal
health market remains significantly underserved despite the more than 150
million companion animals in the U.S.(2) — many of whom will undergo surgical
procedures. We believe this product fits nicely into our growing portfolio of
companion animal therapeutics and will be welcomed by veterinarians committed to
providing their patients with the best care available.”

 

“The management of postsurgical pain in animal health settings represents a
large and growing market for our EXPAREL product,” said David Stack, president
and chief executive officer of Pacira. “We continue to see EXPAREL adoption in a
wide range of surgical settings, the generation of positive Phase 4 data and
considerable sales growth during our launch year. We also have recently
completed the installation of our expanded manufacturing suite — these
milestones all strongly position the program for a strategic partnership. Given
the Aratana team’s combined decades of veterinary drug development experience,
we believe Aratana is the ideal partner for maximizing the product’s value in
the companion animal health market.”

 

Under the agreement, Aratana made a one-time payment to Pacira of $1 million and
will pay additional development and commercial milestones totaling up to $42.5
million. In addition, upon approval of the product by the FDA, Aratana will pay
Pacira a double-digit royalty on net sales of

 

--------------------------------------------------------------------------------


 

the product.  Should Aratana sublicense the product to a third party, Aratana
and Pacira will share the proceeds by a predetermined formula (after Aratana has
recovered certain direct development costs).  Pacira will be responsible for all
product manufacturing, and Pacira and Aratana will form a joint committee to
oversee commercialization and development activities.

 

About Pacira

 

Pacira Pharmaceuticals, Inc. (NASDAQ: PCRX) is an emerging specialty
pharmaceutical company focused on the clinical and commercial development of new
products that meet the needs of acute care practitioners and their patients. The
company’s current emphasis is the development of non-opioid products for
postsurgical pain control, and its lead product, EXPAREL® (bupivacaine liposome
injectable suspension), was commercially launched in the United States in
April 2012. EXPAREL and two other products have utilized the Pacira proprietary
product delivery technology DepoFoam®, a unique platform that encapsulates drugs
without altering their molecular structure and then releases them over a desired
period of time. Additional information about Pacira is available at
http://www.pacira.com.

 

About Aratana Therapeutics

 

Aratana Therapeutics is a biopharmaceutical company positioned to deliver high
quality new medicines that address significant therapeutic needs for cats and
dogs (companion animals).  Aratana licenses and develops proprietary,
patent-protected compounds acquired from human pharmaceutical and biotechnology
companies and then maximizes the value of the programs for the animal health
market.  For more information, please visit www.aratanatherapeutics.com.

 

Forward Looking Statements

 

Any statements in this press release about our future expectations, plans and
prospects, including statements about our plans to develop and commercialize a
bupivacaine liposome injectable suspension product for animal health
indications, the size of the market for such a product and the level and rate of
adoption for such a product and other statements containing the words
“believes,” “anticipates,” “plans,” “expects,” and similar expressions,
constitute forward-looking statements within the meaning of The Private
Securities Litigation Reform Act of 1995. Actual results may differ materially
from those indicated by such forward-looking statements as a result of various
important factors, including risks relating to: the attainment of all necessary
regulatory approvals for the marketing of any product developed under the
Aratana license agreement; the success of our sales and manufacturing efforts in
support of the commercialization of EXPAREL; the rate and degree of market
acceptance of EXPAREL; the size and growth of the potential markets for EXPAREL
and our ability to serve those markets; our commercialization and marketing
capabilities; and other factors discussed in the “Risk Factors” of our most
recent Annual Report on Form 10-K for the fiscal year ended December 31, 2011,
our most recent Quarterly Report on Form 10-Q for the quarter ended
September 30, 2012, and in other filings that we periodically make with the SEC.
In addition, the forward-looking statements included in this press release
represent our views as of the date of this press release. We anticipate that
subsequent events and developments will cause our views to change. However,
while we may elect to update these forward-looking statements at some point in
the future, we specifically disclaim any obligation to do so. These
forward-looking statements should not be relied upon as representing our views
as of any date subsequent to the date of this press release.

 

--------------------------------------------------------------------------------

(1) Small Animal and Equine Veterinary Surveys Regarding Surgical Procedures and
Local Anesthetic Use (2008). Brakke Consulting, Inc., Dallas, TX.  Prepared for
Pacira Pharmaceuticals, Inc.

 

2

--------------------------------------------------------------------------------


 

(2) American Veterinary Medical Association (2011). www.avma.org

 

*EXPAREL is a registered trademark of Pacira Pharmaceuticals, Inc.

 

For Pacira Pharmaceuticals, Inc.

James S. Scibetta, 973-254-3570

or

Media Contact:

Pure Communications, Inc.

Susan Heins, 864-286-9597

 

For Aratana Therapeutics Inc.

Investors & Media:

Joshua Drumm, Ph.D. / Andrew Mielach

Tiberend Strategic Advisors, Inc.

(212) 827-0020

jdrumm@tiberend.com

amielach@tiberend.com

 

3

--------------------------------------------------------------------------------
